Title: From Thomas Jefferson to Return Jonathan Meigs, Jr., 30 December 1808
From: Jefferson, Thomas
To: Meigs, Return Jonathan, Jr.


                  
                     Washington Decr. 30th. 1808.
                  
                  The President of the United States to Return J. Meigs, Senator for the State of Ohio.
                  Certain matters touching the public good requiring that the Senate shall be convened on Saturday the 4th of March next, you are desired to attend at the Senate Chamber in the City of Washington on that day, then and there to receive and deliberate on such communications as shall be made to you.
                  
                     Th: Jefferson
                     
                  
               